In re Blossman Group; Blossman, Richard S.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. J, No. 377-829; to the Court of Appeal, Fifth Circuit, No. 03-C-671.
Granted. Under the facts of this case, the trial court had authority under Rule 4-3 of the Uniform Rules of the Courts of Appeal to extend the deadline for filing beyond the thirty-day limit. See Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the ruling of the court of appeal refusing to consider the application is set aside, and the application is remanded to the court of appeal for consideration on the merits.